DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 22-23, in the reply filed on July 13, 2021 is acknowledged.
Claims 15-21 are withdrawn from consideration as being directed towards the non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, on page 18 of the filed disclosure, US Pub. No. 2004/0124551 is discussed and incorporated by reference but not cited on an IDS.

Claim Interpretation
“Short cut fibres” in claim 3 is interpreted as fibers having a length of 2 to 25 mm, aligned with the originally filed disclosure (see p. 13, under Definitions, “fibers”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a xylene soluble content in the range from 1 wt% to 4.5 wt% or 1.5 wt% to 4.5 wt%.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 1 wt% to 4.5 wt%, and the claim also recites 1.5 wt% to 4.5 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 also recites the limitation “an average tenacity/tensile strength of at least 56 cN/tex as measured by ISO 5079 with an adjusted testing speed of 80 mm/min.”  The typical units of tenacity are force/(weight per area), such as cN/tex.  Typical dimensions for tensile strength are force per unit area, such as N/m2.  It is unclear if the property claimed is average tenacity or average tenacity divided by tensile strength.  If the later, the claim units do not appear to match what is typical in the area.  ISO 
Claim 22 recites the limitation “[b]icomponent fibres according to claim 8, comprising a sheath and a core, wherein the core comprises a polypropylene composition of a polypropylene homopolymer having a MFI measured according to ISO 1133 of 1 to 3 g/10 min and a xylene soluble content in the range 1 wt % to 4.5 wt % or 1.5 wt % to 4.5 wt %.”  However, claim 8 incorporates the limitations of claim 1, which also recites the limitation “[s]pun and drawn fibres comprising a polypropylene composition of a polypropylene homopolymer.”  It is unclear is the polypropylene composition of claim 22 is the same or different from the polypropylene composition of claim 1.  If different, two polypropylene composition of a polypropylene homopolymer are required.  If the composition can be the same, only a single polypropylene homopolymer is required.  For the purpose of prior art application, Examiner will interpret claim 22 as encompassing the requirement a single polypropylene composition as the core, which can also meet the limitations of claim 1. The limitations for the MFI and xylene soluble are not redundant as claim 22 is specific to the polypropylene homopolymer, whereas claim 1 is the overall MFI and xylene soluble for the fibers as a whole.  As with claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation 1 wt% to 4.5 wt%, and the claim also recites 1.5 wt% to 4.5 wt%, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 23 recites the limitation “an average tenacity/tensile strength in the range 56-70 cN/tex.”  The typical units of tenacity are force/(weight per area), such as cN/tex.  Typical dimensions for tensile strength are force per unit area, such as N/m2.  It is unclear if the property claimed is average tenacity or average tenacity divided by tensile strength.  If the later, the claim units do not appear to match what is typical in the area.  It is also unclear if the methodology is the same as that in claim 1, but further limiting the range for both the tenacity/tensile strength and the elongation.  The claim could be referencing the measurement of tenacity from the tensile strength test method.  As with claim1, for the purpose of prior art application, Examiner will interpret claim 23 as encompassing the average tenacity being within the claimed ranged as measured using the tensile strength methodology.
Claims 2-14 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0376307 to Geeurickx.
Regarding claims 1-4, 9-11, and 13-14, Geeurickx teaches high-tenacity fiber (spun and drawn fibers), used in the formation of nonwoven including geotextiles (claims 13-14), comprising propylene homopolymer (polypropylene composition) having a melt flow index in the range from 3.0 dg/min to 8.0 dg/min, measured according to ISO 1133 and a xylene soluble content in the range from 1.5 wt% to 3.5 wt% (Geeurickx, abstract, para 0008-0010, 0018, 0020, 0058, 0061).  Geeurickx teaches the propylene homopolymer being melted in an extruder then extruded through a spinneret to obtain molten fiber then drawn (Id., para 0056, 0062), reading on the fibers being spun and drawn fibers.  Geeurickx teaches the fiber have a tenacity at max of 45 cN/tex or higher (Id., para 0060-0061), which, as best understood by Examiner, reads on an average tenacity/tensile strength of 45 cN/tex or higher and overlapping with the claimed range.  Geeurickx also teaches the fiber having an elongation at break of 55% or more, including 65% or more (Id.).  Geeurickx teaches the propylene homopolymers of the invention comprising at least two propylene homopolymers, preferably consisting of two propylene homopolymer fractions (Id., para 0024), reading on the polypropylene composition consisting of one or more polypropylene homopolymers (claim 2) and comprising a first and a second polymer being a blend (claim 10).
Regarding the claimed elongation and average tenacity/tensile strength, these properties are determine using a modified test method.  Absent evidence to the contrary, it appears that the tenacity and elongation of Geeurickx would be similar to that of the claimed methodology and thereby overlap with the claimed values.  Additionally, the fibers of Geeurickx have a substantially similar structure as that claimed, including a fiber formed of propylene homopolymers, including at least two propylene homopolymers, preferably consisting of two propylene homopolymer fractions, having a melt flow index overlapping with the claimed range and xylene soluble content within the claimed range, taught as having good elongation and tenacity properties, including an elongation at break 65% or more and a tenacity greater than 45 cN/tex.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Geeurickx, wherein the elongation and tenacity is adjusted and varied, such as 
While the reference does not specifically teach the claimed range of 1 to 5 g/10 min (claim 1), specifically 2 to 4 g/ 10 min (claim 4), tenacity of at least 56 cN/tex (claim 1), specifically 56-70 cN/tex (claim 11), and elongation (extension to break) of 75-90% (claim 11), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melt flow index, tenacity, and elongation at break, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and desired properties of the finally formed fiber. 
Regarding claim 3, Geeurickx teaches the fiber being cut fibers having a length in the range of 1.5 mm to 200 mm (Geeurickx, para 0056).
Regarding claim 9, Geeurickx teaches a specific embodiment having a target fiber titer of 5 to 7 dtex (Geeurickx, para 0079).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geeurickx, as applied to claims 1-4, 9-11, and 13-14, in view of Polypropylene Handbook to Pasquini.
Regarding claims 5-6, Geeurickx teaches the method used in the production of the fiber are known to the person skilled in the art and are for example described in Polypropylene Handbook to Pasquini, pages 397-403 (Geeurickx, para 0055).  Pasquini teaches the formation of trilobal filaments (Pasquini, p.397-398, Figure 7.6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Geeurickx, wherein the fiber is trilobal as taught by Pasquini, motivated by the desire of forming conventionally known polypropylene fiber cross section taught and referenced in the prior art cited by Geeurickx.

Claims 7-8, 12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Geeurickx, as applied to claims 1-4, 9-11, and 13-14, in view of US Pub. No. 2009/0029621 to Sartori and US Pub. No. 2013/0239283 to Yokoyama.
Regarding claims 7-8, 12, and 22-23, Geeurickx teaches the method used in the production of the fiber are known to the person skilled in the art (Geeurickx, para 0055).  Geeurickx teaches the fiber being crimped or textured (Id., para 0057).
Geeurickx does not explicitly teach the fiber being a multicomponent fiber (claim 7), specifically a bicomponent fiber (claim 8) or having a core with the polypropylene composition (claim 12, 22).
However, Sartori teaches filaments, specifically composite fibers (multicomponent fiber), having a sheath-core structure (bicomponent) with a sheath of the inventive propylene polymer composition and a core layer of a propylene homopolymer having low xylene soluble fraction lower than 5.0 wt%, preferably lower than 3 wt% (Sartori, abstract, para 0036, 0042).  Yokoyama also teaches a sheath-core conjugate fiber with a propylene polymer core of a lower MFR in the range of 1 to 1000 g/ 10 min and a propylene polymer sheath of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Geeurickx, wherein the fiber is a multicomponent fiber, such as a core-sheath fiber as taught by Sartori and Yok, having a core of the propylene homopolymer composition of Geeurickx and sheath of a propylene polymer having an MFR at least 1 higher than that of the core, motivated by the desire of forming conventionally known fiber structure predictably suitable for nonwoven formation having a polypropylene homopolymer core with a low xylene soluble content and having a MFR within the disclosed range suitable for forming crimped fibers.  The overall MFR would at least overlap with the claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, in order to achieve the improved tenacity and elongation properties as taught by Geeurickx, it would have been obvious to one of ordinary skill in the art to maintain the overall MFR and xylene soluble taught by Geeurickx that results in the improved properties.  
Regarding claim 22, as the inventive propylene homopolymer of Geeurickx is the core polypropylene, the propylene homopolymer has a melt flow index in the range from 3.0 dg/min to 8.0 dg/min, measured according to ISO 1133 and a xylene soluble content in the range from 1.5 wt% to 3.5 wt%.  While the reference does not specifically teach the claimed range of 1 to 3 g/ 10 min, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the MFR, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
claim 23 and the claimed elongation and average tenacity/tensile strength, these properties are determine using a modified test method.  Absent evidence to the contrary, it appears that the tenacity and elongation of Geeurickx would be similar to that of the claimed methodology and thereby overlap with the claimed values.  Additionally, the fibers of Geeurickx have a substantially similar structure as that claimed, including a fiber formed of propylene homopolymers, including at least two propylene homopolymers, preferably consisting of two propylene homopolymer fractions, having a melt flow index overlapping with the claimed range and xylene soluble content within the claimed range, taught as having good elongation and tenacity properties, including an elongation at break 65% or more and a tenacity greater than 45 cN/tex.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Geeurickx, wherein the elongation and tenacity is optimized, such as within the claimed range, motivated by the desire of forming a strong fiber having good elongation within the claimed property range as disclosed by Geeurickx based on the totality of the teachings of the prior art combination and based on achieving the desired properties for an end use, such as a geotextile, which is the same as the instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2009/103810 teaches that high tenacity fibers use lower melt flow rates.  US Pub. No. 2010/0047571 teaches bicomponent fibers with two propylene polymer and low xylene soluble.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789